ORDER

PER CURIAM.
Patricia Dempsey appeals the dismissal of her motion to cite her ex-husband, David Dempsey, in contempt of court for failing to pay maintenance pursuant to their separation agreement. The trial court dismissed the motion for lack of subject matter jurisdiction, finding that the maintenance provision of the separation agreement was not incorporated into the dissolution decree and therefore not enforceable through contempt proceedings under § 452.325.5 RSMo 1986. Appellant also alleges error in the court’s use of parol evidence to resolve an ambiguity.
We have reviewed the briefs and the record and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm in accordance with Rule 84.16(b).